Name: Commission Regulation (EC) No 959/98 of 7 May 1998 on the issuing of export licences for wine-sector products
 Type: Regulation
 Subject Matter: trade policy;  international trade;  tariff policy;  agricultural activity
 Date Published: nan

 EN Official Journal of the European Communities8. 5. 98 L 135/3 COMMISSION REGULATION (EC) No 959/98 of 7 May 1998 on the issuing of export licences for wine-sector products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1685/ 95 of 11 July 1995 on arrangements for issuing export licences for wine-sector products (1), as last amended by Regulation (EC) No 1354/97 (2), and in particular Article 3(3) thereof, Whereas Article 55(7) of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (3), as last amended by Regulation (EC) No 2087/97 (4), limits the grant of export refunds for wine-sector products to the volumes and expenditure contained in the Agreement on Agriculture concluded during the Uruguay Round multilateral trade negotiations; Whereas Article 3 of Regulation (EC) No 1685/95 lays down the conditions under which the Commission may take specific measures to prevent an overrun of the quantity laid down or the budget available under the said Agreement; Whereas, on the basis of information on export licence applications available to the Commission on 6 May 1998, the quantity still available for the period until 30 June 1998 referred to in Article 1a(1) of Regulation (EC) No 1685/95, could be exceeded unless the issue of export licences with advance fixing of the refund is restricted; whereas, therefore, a single percentage for the acceptance of applications submitted between 1 May and 5 May 1998 should be applied and the submission of applications and the issue of licences suspended until 30 June 1998, HAS ADOPTED THIS REGULATION: Article 1 1. Export liceces with advance fixing of the refund for wine-sector products for which applications are submitted between 1 May and 5 May 1998 under Regulation (EC) No 1685/95 shall be issued for 29,7 % of the quantities requested. 2. The issue of export licences for wine-sector products for which applications are submitted from 6 May 1998 and the submission of export licence applications from 8 May 1998 shall be suspended until 30 June 1998. Article 2 This Regulation shall enter into force on 8 May 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 161, 12. 7. 1995, p. 2. (2) OJ L 186, 16. 7. 1997, p. 9. (3) OJ L 84, 27. 3. 1987, p. 1. (4) OJ L 292, 25. 10. 1997, p. 1.